DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/30/2022 has been entered.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 11 & 16 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Allowable Subject Matter
Claim(s) 2-4, 12-14, 17-19 is/are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 6, 8, 11, 16, 21-24 is/are rejected under 35 U.S.C. 102 (a) (2) as being anticipated by Bremen et al. (US 2016/0072847 A1).
Re Claim 1, 11 & 16, Bremen teaches a  method comprising: 
storing, at a Domain Name System (DNS) device, (Bremen; FIG. 1; Summary; A DNS server.) 
data indicative of a user device and data indicative of a policy setting a level of access of the user device to a responding device; (Bremen; FIG. 1-7; Summary, ¶ [0032]-[0057], [0085]-[0092]; Data that indicates a user, such as. A policy associated with a user access to a correspond ending device that hosts the web page/site a user attempts to connect to.) 
obtaining, from the user device at the DNS device, a request for an Internet Protocol (IP) address of the responding device; (Bremen; FIG. 1-7; Summary, ¶ [0031]-[0067], [0074]-[0075]; A request for a IP address of the site and connected hosting device.) 
determining, at the DNS device based upon the request and the data indicative of the user device, that the policy applies to the request; and (Bremen; FIG. 1-7; Summary, ¶ [0032]-[0075]; A DNS device, request, and a policy associated with the request.) 
applying the policy in response to the determining, wherein applying the policy comprises providing, to the user device, data indicative of an IP address of a notification server to redirect the user device from the responding device to the notification server to provide the user device with an indication of the applying the policy by the DNS device. (Bremen; FIG. 1-7; Summary, ¶ [0034]-[0075], ; Applying the policy, determining policy actions, a IP address, and a proxy server (notification server) that redirects the user device and details the policy associated with the request.) 

Re Claim 6, 21 & 23, Bremen discloses the method of claim 1, wherein applying the policy comprises denying the user device access to the responding device. (Bremen; FIG. 1; ¶ [0051], [0054], [0065], [0067]; Blocking access.) 

Re Claim 8, 22 & 24, Bremen discloses the method of claim 1, further comprising obtaining, at the DNS device, the data indicative of the user device from a policy server. (Bremen; FIG. 1; ¶ [0030]-[0050]; A DNS device, data indicating a user from a policy server.) 

Re Claim 9, Bremen discloses the method of claim 1, wherein the user device accesses the DNS device via an enterprise network. (Bremen; FIG. 1; Background; A enterprise/business network.) 

Re Claim 10, Bremen discloses the method of claim 1, wherein the policy comprises an enterprise policy. (Bremen; FIG. 1; Background, Summary, ¶ [0090]; Network based policies.) 

Conclusion                                                                                                                    
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER B ROBINSON whose telephone number is (571)270-0702. The examiner can normally be reached M-F 7:00-3:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nicholas R Taylor can be reached on 571-272-3889. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CHRISTOPHER B ROBINSON/Primary Examiner, Art Unit 2443